     Case 2:17-cv-00260-KJM-JDP Document 59 Filed 09/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    DANIEL WEBSTER WRIGHT,                            No. 2:17-cv-0260-KJM-EFB P
11                        Plaintiff,
12           v.                                         ORDER
13    J. LEWIS, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. On August 11, 2020, defendants filed a motion to compel plaintiff to respond to

18   their requests for production. ECF No. 53. On September 17, 2020, plaintiff responded to the

19   motion, stating that he is waiting for permission from the prison “to go through the records in

20   order to respond in a timely fashion.” ECF No. 58. Good cause appearing, defendants’ motion to

21   compel (ECF No. 53) is granted. Plaintiff shall serve defendants with responses to their requests

22   for production within 30 days from the date of service of this order.

23          So ordered.

24   DATED: September 23, 2020.

25

26

27

28
